Name: Commission Regulation (EC) No 2007/95 of 18 August 1995 rectifying certain figures contained in Annex I of Regulation (EC) No 1923/95 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1995
 Type: Regulation
 Subject Matter: trade;  international trade;  economic geography;  plant product
 Date Published: nan

 19. 8 . 95 lENl Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2007/95 of 18 August 1995 rectifying certain figures contained in Annex I of Regulation (EC) No 1923/95 fixing the quantities of banana imports for supply to the Community for the fourth quarter of 1995 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 0, and in particular Article 20 thereof, Whereas Annex I of Commission Regulation (EC) No 1923/95 (3) sets the total quantities available for the fourth quarter 1995 ; whereas the quantity for certain origins was incorrect ; whereas therefore, the said Regulation should be corrected ; whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1923/95 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 18 August 1995. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 47, 25. 2. 1993, p . 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. P) OJ No L 185, 4. 8 . 1995, p. 20 . No L 196/2 I EN | Official Journal of the European Communities 19 . 8 . 95 ANNEX 'ANNEX I Tariff quota quantities available for banana imports from the countries or groups of coun ­ tries listed in Annex I to Regulation (EC) No 478/95 in respect of the fourth quarter of 1995 TABLE 1 (tonnes net weight) Country Quantity Categories A and C Category B Colombia 190 683 81 721 Costa Rica 89 081 38 178 Venezuela 7 313 TABLE 2 (tonnes net weight) Country Quantity Non-traditional imports from ACP States : Dominican Republic 1 943 Belize 12 516 Cote d'lvoire 2 814 Cameroon 5 147 Other ACP States 3 607 TABLE 3 (tonnes net weight) Country Quantity Other 217 860'